DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 42 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0011038 (Huang et al.).
With regards to claim 42, Huang et al. discloses a sensor package comprising, as illustrated in Figures 1-3, a sensor device package comprising a carrier 10 (e.g. substrate); a sensor component 20 (e.g. sensor chip) disposed over the carrier such that the sensor component including an upper surface (e.g. top surface of sensor component in Figure 2E); an encapsulation layer 70 disposed over the carrier and encapsulating the sensor component; a protection film 30 (e.g. transparent board) covering the upper surface of the sensor component; the encapsulation layer 70 comprises a first portion (e.g. inner half portion of layer 70 in Figure 2E) having an inclined top surface (e.g. top surface of the inner half portion of layer 70 in Figure 2E) in contact with the protection film (as observed in Figure 2E).  (See, paragraphs [0022] to [0037]).
With regards to claim 45, Huang et al. further discloses the encapsulation layer 70 further comprises an edge (e.g. considering the middle portion of layer as this edge) and a second portion (e.g. outer half portion of layer 70 in Figure 2E) connecting the edge to the first portion; a slope of an inclined top surface of the second portion is lower than a slope of the inclined top surface of the first portion (as observed in Figure 2E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 43-44 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0011038 (Huang et al.) in view U.S. Patent Application Publication 2017/0147857 (Liu).
With regards to claims 43-44, Huang et al. does not disclose the specified configurations for the encapsulation layer (e.g. the inclined top surface of the first portion of the encapsulation layer is not higher than an elevation of the upper surface of the sensor component with respect to a surface of the carrier; a top end of the inclined top surface of the first portion of the encapsulation layer is substantially aligned with the upper surface of the sensor component) as in these claims.  
However, as disclosed in paragraph [0032], the encapsulation layer 70 is not required to be of the same height as the protection film 30.  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the specified characteristics and arrangements as in these claims is considered to have been a matter of choice possibilities and a known concept in the art (e.g. as evidenced by U.S. Patent 6,545,332 - Huang) without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the encapsulation layer, namely to fix the sensor component in place on the carrier.
With regards to claim 46, Huang et al. does not disclose the protection film comprises an edge, a first portion, and a second portion connecting the edge to the first portion; a slope of an upper surface of the second portion of the protection film is lower than a slope of an upper surface of the first portion of the protection film; the edge of the encapsulation layer substantially aligns with the edge of the protection film.
Liu discloses chip package comprising, as illustrated in Figures 1-3D, a sensor device package 10 comprising a carrier 200; a sensor component 100 disposed on the carrier such that the sensor component including an upper surface and edges; an encapsulation layer 104 disposed on the carrier and encapsulating the edges of the sensor component; a protection film 106 covering at least a portion of the upper surface of the sensor component; the protection film 106 comprises an edge (e.g. considering the middle portion of the slant region of the protection film 106 as this edge in Figure 1), a first portion (e.g. outer slanted portion of layer 106 in Figure 1) and a second portion (e.g. inner slanted portion of layer 106 in Figure 1) connecting the edge to the first portion; a slope of an upper surface of the second portion of the protection film is lower than a slope of an upper surface of the first portion of the protection film (as observed in Figure 1); the edge of the encapsulation layer substantially aligns with the edge of the protection film (as observed in Figure 1).  (See, paragraphs [0019] to [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the protection film comprises an edge, a first portion, and a second portion connecting the edge to the first portion; a slope of an upper surface of the second portion of the protection film is lower than a slope of an upper surface of the first portion of the protection film; the edge of the encapsulation layer substantially aligns with the edge of the protection film as suggested by Liu to the system of Huang et al. to provide protection to the sensor component and reliable performance of the sensor device package without departing from the scope of the invention and without altering the operation and/or performance of the protection film, namely to protect the sensor component.  (See, paragraph [0008] of Liu).
With regards to claim 47, Liu, modifying Huang et al., further discloses the protection film 106 comprises a first part (e.g. left outer portion in Figure 1) over the first portion (e.g. left portion in Figure 1) of the encapsulation layer 104 and a second part  (e.g. right outer portion in Figure 1) over the second portion (e.g. left portion in Figure 1) of the encapsulation layer (as observed in Figure 1); thicknesses of the first part and the second part of the protection film 106 are substantially the same (as observed in Figure 1).

Claims 1 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0011038 (Huang et al.) in view of U.S. Patent Application Publication 2016/0023891 (Reinmuth).
With regards to claim 1, Huang et al. discloses a sensor package comprising, as illustrated in Figures 1-3, a sensor device package comprising a carrier 10 (e.g. substrate); a sensor component 20 (e.g. sensor chip) disposed over the carrier; an encapsulation layer 70 disposed over the carrier and encapsulating the sensor component; a protection film 30 (e.g. transparent board) covering the sensor component.  (See, paragraphs [0022] to [0037]).
The only difference between the prior art and the claimed invention is the sensor component including a media port such that the media port comprises a plurality of vent holes configured to provide sensing function.
Reinmuth discloses a MEMS component system comprising, as illustrated in Figures 1-2, a sensor device package 100 comprising a carrier 40 (e.g. component support); a sensor component 10 (e.g. MEMS element like pressure sensor) disposed over the carrier; an encapsulation layer 50 (e.g. molding) disposed over the carrier and encapsulating the sensor component; the sensor component 10 including a media port 50,51 (e.g. cap with media port) such that the media port comprises a plurality of vent holes 21,22,51 (e.g. cavities) configured to provide sensing function (e.g. sensing of pressure; paragraph [0029]; Figure 1).  (See, paragraphs [0025] to [0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the sensor component including a media port such that the media port comprises a plurality of vent holes configured to provide sensing function as suggested by Reinmuth to the system of Huang et al. to have the ability to apply pressure to the sensor component for pressure detection.  (See, paragraphs [0026],[0027],[0029] of Reinmuth).
With regards to claim 29, Huang et al., modifying Reinmuth, further discloses the protection film 30 covers the vent holes to keep residues or liquid from entering the vent holes.
With regards to claim 30, Reinmuth, modifying Huang et al., modifying, further discloses an exposed end of each of the vent holes 51 defines an area on the protection film by a contact between the vent hole and the protection film.
With regards to claim 31, Huang et al., modified by Reinmuth, further discloses the area on the protection film 30 allows a gas flow between the vent hole and the protection film.
With regards to claim 32, Huang et al., modified by Reinmuth, further discloses the media port is configured to allow a gas to flow from the vent holes to directly reach the protection film.
With regards to claim 33, Huang et al., modified by Reinmuth, further discloses the protection film is configured to allow a gas from an external environment to pass through and be in communication with the vent holes.

Claims 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0147857 (Liu) in view of either U.S. Patent Application Publication 2016/0023891 (Reinmuth) or U.S. Patent Application 2017/0154913 (Jun).
With regards to claim 34, Liu discloses chip package comprising, as illustrated in Figures 1-3D, a sensor device package 10 comprising a carrier 200 (e.g. substrate); a sensor component 100 (e.g. sensor chip) disposed over the carrier; an encapsulation layer 104 disposed over the carrier and encapsulating the sensor component; a protection film 106 (e.g. hard coating layer) covering the sensor component and the encapsulation layer; the protection film 106 comprises a first portion (e.g. middle section portion in Figure 1) contacting the sensor component (as observed in Figure 1) and a second portion (e.g. outer section region in Figure 1) free from contacting the sensor component and connected to the first portion (as observed in Figure 1), and a top surface of the first portion is at an elevation lower than an elevation of the second portion with respect to a top surface of the carrier (as observed in Figure 1).  (See, paragraphs [0019] to [0042]).
The only difference between the prior art and the claimed invention is a top surface of the first portion is at an elevation higher than an elevation of the second portion with respect to a top surface of the carrier.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a top surface of the first portion is at an elevation higher than an elevation of the second portion with respect to a top surface of the carrier in lieu of an elevation lower as disclosed by Liu since this is a matter of choice possibilities by changing the shape and dimension of the protection film, for example where the middle section to be convex-like dimension in lieu of the concave-like dimension of Figure 1 of Liu et al., without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the protection film, namely to protect the sensor component.
With regards to claims 35 and 36, Liu does not explicitly specify such structural configurations (e.g. the second portion of the protection film has a concave surface; and a bottom surface of the second portion of the protection film is conformal with a concave surface of the encapsulation layer) as in these claims.  However, to have set such structural characteristics and arrangement are considered to have been a matter of optimization and choice possibilities of changing the shapes and dimensions that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the protection film, namely to protect the sensor component.
With regards to claim 37, Liu does not disclose the sensor component comprises a vent hole having an end exposed from an upper surface of the sensor component and blocked by the protection film.
Reinmuth discloses a MEMS component system comprising, as illustrated in Figures 1-2, a sensor device package 100 comprising a carrier 40 (e.g. component support); a sensor component 10 (e.g. MEMS element like pressure sensor) disposed over the carrier; an encapsulation layer 50 (e.g. molding) disposed over the carrier and encapsulating the sensor component; a protection film 20 (e.g. cap wafer) covering the sensor component; the sensor component comprises a vent hole 12 (e.g. cavity) having an end exposed from an upper surface of the sensor component and blocked by the protection film (as observed in Figure 1).  (See, paragraphs [0025] to [0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the sensor component comprises a vent hole having an end exposed from an upper surface of the sensor component and blocked by the protection film as suggested by Reinmuth to the system of Liu to have the ability to apply pressure to the sensor component for pressure detection.  (See, paragraphs [0026],[0027],[0029] of Reinmuth).
With regards to claim 38, Liu does not disclose an electronic component between the carrier and the sensor component wherein edges of the sensor component are indented with respect to edges of the electronic component.
Jun discloses a semiconductor package comprising, as illustrated in Figures 1-11G, a sensor device package comprising a carrier 10 (e.g. substrate); a sensor component  (e.g. sensor chip) disposed over the carrier; an encapsulation layer 54 (e.g. molding layer) disposed over the carrier and encapsulating the sensor component; a protection film 46 (e.g. transparent substrate) covering the sensor component and the encapsulation layer; an electronic component 20 between the carrier and the sensor component wherein edges of the sensor component are indented with respect to edges of the electronic component (as observed in Figure 10).  (See, paragraphs [0021] to [0093]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing an electronic component between the carrier and the sensor component wherein edges of the sensor component are indented with respect to edges of the electronic component as suggested by Jun to the system of Liu to have the ability to store and process data from the sensor component.  (See, paragraph [0024] of Jun).
With regards to claim 39, Jun further discloses a plurality of conductive bumps 60,86 (e.g. terminals) electrically connecting the electronic component to the sensor component.  (See, paragraphs [0061],[0063]; Figure 10).
With regards to claim 40, Jun further discloses a plurality of conductive structures 800 (e.g. through-via, interconnections, pads; paragraph [0061]; Figure 10) electrically connecting the electronic component 20 to the sensor component 44; an underfill 26 (e.g. epoxy resin-based material; paragraph [0075]; Figure 10) encapsulating the conductive structures wherein edges of the underfill are aligned with edges of the sensor component, which would have been obvious to align edge without departing from the scope of the invention.
With regards to claim 41, Jun further discloses the protection film 46 extends beyond edges of the electronic component 20.  (See, as observed in Figure 10).

Response to Amendment
Applicant’s arguments with respect to claims 1 and 29-47 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2855